DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2018/0302724 (published 18 October 2018) (“Li”) and US Patent Application Publication 2020/0351592 (effectively filed 24 December 2018) (“Zhao”) and US Patent Application Publication 2017/0353785 (published 07 December 2017) (“Choi”).
Claims 2–8 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Li; Zhao; Choi and US Patent Application Publication 2015/0189442 (02 July 2015) (“Zhang”).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Li; Zhao; Choi; Zhang and US Patent Application Publication 2012/0147534 (published 14 June 2012) (“Liang”).
Claim 1 is drawn to “a loudspeaker.” The following table illustrates the correspondence between the claimed loudspeaker and the Li reference.
Claim 1
The Li Reference
“1. A loudspeaker, comprising:
Li similarly describes a miniature speaker. Li at Abs., ¶ 10, FIG.1.
“a frame;
Li’s speaker includes a frame 1 featuring short side walls 11 and long side walls 12. Id. at ¶ 10, FIGs.2, 3. Li’s speaker further includes a clamping plate 6. Id. at ¶ 14, FIGs.2, 3. 
“a vibration structure supported by the frame;
Frame 1 supports vibration structures, including diaphragm 2 fixed to frame 1, voice coil 3 supported by diaphragm 2 and elastic supporting member 4 fixed to short side walls 11. Id. at ¶ 10, FIGs.2, 3.
“a magnetic circuit structure carried by the frame;
Li’s speaker further includes a magnetic circuit that includes a magnet 7 held by clamping plate 6. Id. at ¶ 14, FIGs.2, 3.
“a back cavity formed cooperatively by the frame, the vibration structure and the magnetic circuit structure;
Li depicts the miniature speaker with a back cavity (including airflow channel 5) defined by the internal/rear surface of diaphragm 2, the inner surfaces of walls 11, 12 and clamping plate 6 and the outer surfaces of magnet 7. Id. at ¶ 14, FIG.3.
“a plurality of leakage holes formed in the frame for communicating the back cavity and outside of the loudspeaker;
Frame 1 includes two leakage/vent holes 81, 82 located in the frame’s short walls 11. Id. at ¶ 14, FIGs.1, 3.

Unlike the claimed loudspeaker, Li’s miniature speaker does not include a plurality of corresponding filling pieces made of sound adsorption material received in leakage/vent holes 81, 82. Rather, Li fills holes 81, 82 with meshes 9 to prevent adsorbing/adsorbing material contained in a speaker box from entering airflow channel 5. Id. at ¶ 14, FIGs.1, 3.

Table 1
The table above shows that the Li reference describes a miniature speaker corresponding closely to the claimed loudspeaker. Li’s miniature speaker differs from the claimed loudspeaker because it does not include a plurality of corresponding filling pieces made of sound adsorption material received in the plurality of leakage holes, 81, 82. This is not a patentably significant difference.
The Li reference includes vent/leakage holes 81, 82 in frame 1. Li at ¶ 14, FIGs.1, 3. Li also describes sealing holes 81, 82 to prevent adsorbing material contained in a speaker box from entering airflow channel 5. Id. The Zhao references teaches and suggests an alternative solution. Rather than requiring a separate speaker box to hold adsorbing/absorbing material, Zhao teaches and suggests adding absorbing material directly into the rear cavity 60 of a sound generating device. Zhao at Abs., ¶¶ 4, 5, 7, 15, 59, FIG.2. In particular, Zhao teaches adding absorbing material into an expandable-capacity cavity 200 formed by magnet circuit 30 and housing 10, which Id. at ¶ 65, 66, 67, 75, FIGs.1, 2. The absorbing material is held in place between a rear sound hole 40 sealed by a breathable spacer 80 and a leakage hole 521 sealed by a damping mesh 53. Id. See also Choi at ¶ 42, FIG.6 (describing an air-permeable pouch 300 containing adsorbing material, which is added around a speaker). This would have reasonably to one of ordinary skill in the art at the time of filing that absorbing/adsorbing material may be similarly added to rear cavities of other sound generating units to virtually expand the effective size of the rear cavity without requiring a relative large speaker box that increases the overall size of the speaker. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to add adsorbing/adsorbing material (e.g., zeolites or activated carbon) to Li’s sound generating device 100. For example, one of ordinary skill would have recognized that airflow channel 5 may be resized/reshaped to enable sound absorbing/adsorbing material, such as Choi’s permeable pouches 300, to be added between each of Li’s leakage holes 81, 82 and a portion of airflow channel 5. This would beneficially increase the effective rear cavity size through the addition of a zeolite, for example, while allowing for free movement of suspension 4 without interfering with airflow in channel 5. See Li at ¶ 3; Zhao at ¶ 66. For the foregoing reasons, the combination of the Li, the Zhao and the Choi references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:

Li does not include a similar top cover connected to frame 1. See Li at FIG.1. The Zhang reference describes a miniature speaker that is similar to Li’s speaker because it includes a diaphragm 7 connected directly to the top of a frame 1. Zhang describes adding a top cover 2 to assist in fixing diaphragm 7 to frame 1. One of ordinary skill in the art at the time of filing would have reasonably recognized that a similar approach would be applicable to Li’s miniature speaker since it also directly connects diaphragm 2 to the top of frame 1. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to add a cover, similar to Zhang’s top cover 2, to Li’s miniature speaker, predictably improving the fixing between diaphragm 2 and frame 1. The cover would be fixed to the top of frame 1, defining a front cavity between the topside of diaphragm 2 and the outer edges of the cover. See Zhang at FIG.2; Li at FIG.3. The front cavity would naturally be located opposite to the back cavity defined largely by the underside of diaphragm 2. See Li at FIG.3. For the foregoing reasons, the combination of the Li, the Zhao, the Choi and the Zhang references makes obvious all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein at least one of the leakage holes is formed in a periphery of the frame.”
Claim 4 depends on claim 3 and further requires the following:

Likewise, Li’s two vent/leakage holes are formed in short side walls 11 of frame 1, which are separated by long side walls 12. Li at ¶ 14, FIGs.2, 3. For the foregoing reasons, the combination of the Li, the Zhao, the Choi and the Zhang references makes obvious all limitations of the claims.
Claim 5 depends on claim 1 and further requires the following:
“wherein the filling piece extends into the back cavity.”
The obviousness rejection of claim 1, incorporated herein, shows that it would have been obvious to add an air-permeable pouch filled with adsorbing zeolite particles into each of Li’s airflow channels 5, which may need to be resized to provide enough space for the pouches. In this case, the pouches will extend into the airflow channels 5, which form a part of Li’s back cavity (i.e., the space bounded by the backside of diaphragm 2, the interior of frame 1, the interior of plate 6 and the outer surface of magnet 7), just as Zhao describes adding adsorbing/absorbing zeolites to back cavity 60. See Li at FIG.3; Zhao at ¶¶ 59, 60, 66, FIG.2. For the foregoing reasons, the combination of the Li, the Zhao, the Choi and the Zhang references makes obvious all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“wherein the magnetic circuit structure includes a magnet, a pole plate attached to a top of the magnet, a magnetic yoke having a base plate for carrying the magnet and a side plate extending perpendicularly from edges of the base plate;

wherein the top of the magnet is far away from the base plate.”
Similarly, Li’s magnetic circuit includes central magnet 71, an unlabeled top plate fixed to the top of magnet 71, clamping plate 6 to carry magnet 71 and side plates 72 extending perpendicularly from the edges of plate 6. Li at ¶ 14, FIGs.2, 3. Side magnets/plates 72 extend into Li’s back cavity (i.e., the space below diaphragm 2 and interior to frame 1). Id. Moreover, the top of magnet 71 is depicted as being positioned away from plate 6 since magnet 71 sits on top of plate 6. Id. For the foregoing reasons, the combination of the Li, the Zhao, the Choi and the Zhang references makes obvious all limitations of the claim.
Claim 7 depends on claim 6 and further requires the following:
“wherein the vibration structure includes a voice coil surrounding the magnet, a diaphragm connecting with one end of the voice coil far away from the base plate, and a dome attached to one side of the diaphragm away from the voice coil.”
Li’s vibration system also includes a voice coil 3 surrounding magnet 7. Li at ¶ 10, FIGs.1, 2, 3.Li’s vibration system further includes a diaphragm 2 located far from plate 6, connected to voice coil 3 and depicted with an unlabeled central dome portion on the opposite side of voice coil 3. Id. For the foregoing reasons, the combination of the Li, the Zhao, the Choi and the Zhang references makes obvious all limitations of the claim.
Claim 8 depends on claim 2 and further requires the following:

The Zhang similarly suggests forming a cover with a sound outlet that communicates with a front cavity (i.e., the space between the topside of a diaphragm and the interior of the cover). See Zhang at FIGs.1, 2. For the foregoing reasons, the combination of the Li, the Zhao, the Choi and the Zhang references makes obvious all limitations of the claim.
Claim 9 depends on claim 8 and further requires the following:
“further including a dust cap engaging with the top cover for covering the sound outlet.”
The obviousness rejection of claim 2, incorporated herein, shows the obviousness of adding a cover to Li’s miniature speaker. The prior art similarly suggests adding a dust cap/cover to prevent the ingress of dirt and other debris, which may negatively impact the speaker’s operation. For example, the Liang reference describes a speaker housing 10 with a sound aperture 20 similar to the aperture suggested by the Zhang reference. Liang at ¶¶ 11–13, FIG.1. Liang prevents dust from entering housing 10 by fixing a dust cover 50, having an anti-dust portion 30 and adhering portion 40, on the top of housing 10, completely covering aperture 20. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to similarly add a dust cover, like Liang’s dust cover 50, to the speaker’s cover, completely sealing the cover’s opening from dust. For the 
Claim 10 depends on claim 2 and further requires the following:
“wherein a top side of the frame is provided with a clamping protrusion, while the upper cover is provided with a clamping hole engaging with and corresponding to the clamping protrusion.”
Zhang similarly suggests fitting a top cover to frame 1, where the top cover include clamping holes corresponding to clamping protrusions on frame 1. See Zhang at FIGs.1, 3 (depicting cover 2 assembled to frame 1 with protrusions from frame 1 extending through holes in cover 2). For the foregoing reasons, the combination of the Li, the Zhao, the Choi and the Zhang references makes obvious all limitations of the claim.
Summary
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the 
Objections
The title is objected to under 37 C.F.R. § 1.72 because it is not as specific as possible. See MPEP § 606. The current title is “Loudspeaker.” This generally describes the field of the invention without describing any of the putative improvements to the prior art of loudspeakers. Namely, the title does not reflect the addition of a plurality of adsorptive filling pieces in a plurality of back cavity leakage holes. Appropriate correction is required. No new matter may be added.
Additional Citations
The table below lists several references that are relevant to the subject matter disclosed and claimed by the Applicant.
Reference
Relevance
US 2010/0206658
Adds adsorptive material inside speaker frame instead of in speaker box.
US 2013/0039526
Cover example

Hot melt posts for cover assembly
US 2014/0376766
Diaphragm dome. Cover.

Table 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513.  The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

3/5/2021